Citation Nr: 1727778	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as residuals of a radiation test.

2.  Entitlement to service connection for residuals of a broken left leg and thigh.

3 . Entitlement to service connection for peripheral arterial disease with leg pain and swelling.

4.  Entitlement to service connection for residuals of head surgery, to include as residuals of a radiation test.

5.  Entitlement to service connection for residuals of a radiation test (other than hypertension and residuals of a head surgery).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

 
INTRODUCTION

The appellant served in the United States Army Reserve, which included a period of active duty for training (ACDUTRA) from July 8, 1968 to September 16, 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO, in part, denied service connection for the disabilities on appeal.  The appellant appealed this rating action to the Board.  In April 2012, and more recently in August 2015, the Board remanded the appeal for further development.  

In July 2011, the appellant testified before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record. 

In its August 2015 remand, the Board, in part, requested that the RO clarify whether the appellant was seeking a claim for service connection for residuals of a fracture of the right or left leg.  In a written statement, received by VA in November 2015, the appellant specifically indicated that he was seeking service connection for residuals of a broken left leg/thigh.  Thus, the Board has recharacterized this claim to reflect the appellant's contention as indicated on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive and procedural development is necessary.  Specifically, to obtain outstanding private treatment records; schedule the appellant for a VA examination to determine the nature and extent of any residuals of a broken left leg/thigh; and, to have the AOJ issue an SSOC that addresses all evidence received since issuance of a February 2017 SSOC.  The Board will address each reason for remand below. - 

Regarding each of the claims on appeal, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  In a March 2017 submission, the appellant indicated that he had sought treatment, from Dr. IB of Ypsilanti, MI from March 10, 1991 to March 4, 2017.  A review of the record reflects that reports from Dr. IB dated from November 2008 to August 2016, are of record.  However, treatment records prior and subsequent to that timeframe are absent.  As the outstanding private treatment records might contain evidence as to the etiology of the claimed disabilities on appeal, they are potentially relevant to the claims and must be secured on remand.  

Regarding the residuals of a broken left leg and thigh, remand is required for a VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, XX.  Because there is evidence of currently diagnosed disabilities, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

The appellant seeks service connection for residuals of a broken left leg and thigh.  In a November 2015 statement, the appellant asserts that his left leg was re-broken during military training and was aggravated by several sprains to the right leg that caused the left leg to swell and form blood clots.  Thus, the appellant has contended that his left leg symptoms were aggravated during his period of ACDUTRA. 

The appellant's available service treatment records include a December 1966 service appointment examination report reflecting that his lower extremities were evaluated as "abnormal."  The examining clinician noted that the appellant had two (2) vertical scars on the left side of his thigh and had a history of a right femur fracture in 1957 while playing football without evidence of complications or sequelae.  On an accompanying Report of Medical History, the appellant denied having any broken bones.  The examining clinician once again recorded a history of a right (italics added for emphasis) femur fracture.  

The post-service evidence includes, but is not limited to, a December 2007 VA Aid and Attendance examination report.  During that examination, the examiner recounted the above-cited findings of a right leg fracture in 1957 and scars of the left thigh as annotated on the December 1966 service examination report.  During the examination, the appellant gave a history of having broken his left thigh in 1969 or 1970 with surgery to the left femur. The VA examiner diagnosed a healed midshaft fracture, status-post surgery for fractures of the left femur, and noted two (2) residual scars on the left thigh.  As part of the diagnosis, the VA examiner indicated that there was documentation of two (2) vertical scars on the left side of the thigh in the December 1966 examination.  The VA examiner opined that the appellant's "medical problems" were not likely related to his active service as there was no documentation of the above conditions in the active service medical records.  He concluded that they were also not aggravated by service.  

The Board finds the December 2007 VA examiner's opinion to be of reduced probative value in evaluating the claim for service connection for residuals of broken left thigh/leg.  The VA examiner did not provide any reasoning for his conclusion, aside from a conclusory statement that there was no evidence of the above conditions in the active service treatment records.  To this end, the Board notes that aside from the December 1966 service examination report and accompanying Report of Medical History, and July 1968 treatment report, the remainder of the appellant's service treatment records are unavailable, to include any records of him having received treatment for a broken leg at Fort Hamilton from July 1968 to September 1968.  

In contrast to the December 2007 VA examiner's unfavorable opinion, the appellant submitted a September 2002 report, prepared by St. Joe's Hospital, which, although vague, appears to be supportive of the claim.  To this end, the report includes the following statement, "Hip and leg injury caused aggravating during his USA military service.  USA Army period.  Great aggravating hip and leg injury during his U. S. Army active military service.  This disability from an injury occurred while active duty service caused swelling 'information.'  Arthritis in the hip and knee, pain tight muscles in the hip or along the left side of the leg.  Also numbness, tingling in the leg."  The Board also finds this statement to be of reduced probative value in adjudicating the claim for service connection for residuals of a broken left leg/thigh for several reasons.  First, there is no indication who authored the statement.  Second, it is vague as to which leg was injured prior to and during service.  Third, there is no indication that the author had reviewed the appellant's December 1966 service treatment examination report and he or she did not provide any medical reasoning for the opinion.  

The evidence of record suggests that the appellant has a left leg/thigh disability that may have been aggravated during ACDUTRA.  Thus, given the reduced probative value of the VA and private opinions of record addressing the etiology of this disability, the Board finds that the appellant should be scheduled for a VA examination with an opinion that addresses all theories of service connection (direct and aggravation) prior to further appellate review of the claim for service connection for residual of a broken left leg/thigh. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include records from Dr. IB in Ypsilanti, Michigan for the periods from March 10, 1991 to November 1, 2008 and from and August 1, 2016 to the present.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed residuals of a broken left leg/thigh.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must clearly identify all current residuals, to include scars, of a broken left thigh/leg found on examination.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each residual had onset in, is otherwise caused by, and/or was aggravated by ACDUTRA.  If the residual was aggravated by ACDUTRA, please opine whether the residual was worsened beyond the natural progression of the disease.

In providing the requested opinions, the examiner is asked to consider and address all pertinent medical evidence, to specifically include the following:  (a) a December 1966 service record documenting that the appellant's lower extremities were found to have been "abnormal;" the appellant reported to have had two vertical scars on the left side of his thigh; (b)  the appellant's reports of having broken his left thigh in 1969 or 1970 with surgery to the left femur; and (c) September 2002 and December 2007 private and VA opinions.

The examiner is advised that aside from a December 1966 service examination report and associated Report of Medical History, and July 1968 service treatment report, the remainder of the appellant's service treatment records are unavailable.  

4.  Notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of any claim, and that the consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If any claim remains denied, issue an SSOC that addresses all evidence received since issuance of a February 2017 SSOC to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




